Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Claims 1-19 are pending in the application.  Claims 4, 5, 7, 8, 11, 13, and 14 have been withdrawn as directed to a non-elected invention.  Accordingly, claims 1-3, 6, 9,10, 12, and 15-19 are under consideration.  
The 112 rejection is maintained. 
The 102/103 rejection over Pearce has been modified to 103 rejection in view of the present amendment and response.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9,10, 12, 15, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    22
    382
    media_image1.png
    Greyscale

The claim is rendered indefinite because Formula I is not satisfied when a coated polyurethane foam has a gap width of 5 mm or greater with a surface area of the flexible heat conductive material of 83.2% based on the total surface area of the first major surface of the polyurethane foam.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 9,10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0244312 Pearce et al. (hereinafter “Pearce”).  
Pearce discloses a breathable element comprising a foam layer and a gel layer disposed on a surface of the foam layer (figures 2A and 2B).  The foam layer is a flexible open cell material (paragraph 41).  In particular, the foam layer is a viscoelastic polyurethane foam (paragraph 68).  The gel layer includes a thermoplastic elastomer gel, a phase change material (PCM) and metal particles (paragraph 38).  The gel layer is in the form of a series of parallel strips having a width of from 2.5 to 127 mm, particularly of 25.4 mm (paragraph 45) with a gap width of from 2.5 to 13 mm (paragraph 49; and figures 2A and 2B).  The gap width overlaps the claimed range. 
As shown in examples 4-7, a cushioning element 10, 20, 30 including gel segments 12 is bonded to the top surface of the mattress core.  In particular, the cushioning element 20 comprising parallel gel strips 20 can be applied over the surface of the foam layer of the mattress.  Paragraph 68 is relied upon to teach the dimensions of a queen-size mattress of 1520 mm x 2030 mm x 250 mm.
Gap width: 2.5 mm
Gel strip width: 25.4 mm
Mattress width: 1520 mm
No. of the gaps or the gel strips along the width of the mattress: 1520/(2.5 +25.4)= 54 
The surface area of the gel strips: 25.4 x 54/1520 = 90%
The surface area of the gaps: 100%-90% = 10%

Gap width: 13 mm
Gel strip width: 25.4 mm
Mattress width: 1520 mm
No. of the gaps or the gel strips along the width of the mattress: 1520/(13 +25.4)= 39
The surface area of the gel strips: 25.4 x 39/1520 = 65%
The surface area of the gaps: 100%-65% = 35%
In view of the gap width of from 2.5 to 13 mm, and the width of the gel strip of 25.4 mm, the gel strips and the gaps can cover 65 to 90% and 35 to 10% respectively of the surface area of the first major surface of the polyurethane foam.  These overlap the claimed ranges.  Therefore, the examiner takes the position that Formula I would be satisfied because the gap width, the surface areas of the gaps and the gel strips fully encompass the claimed ranges.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the gap width, the surface areas of the gel strips and the gaps will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the gap width, the surface areas of the gel strips and the gaps are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the gap width, the surface areas of the gel strips and the gaps in the ranges instantly claimed motivated by the desire to provide a gas path through the foam material and the gaps between the adjacent gel strips.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 2 and 3, the PCM is encapsulated in a microsphere (paragraph 38). A latent heat of transition of 80 to 300 joules per gram of the PCM microsphere would be inherently present as like material has like property.  
As to claim 6, the gel strip has a thickness of 1.3 to 76 mm overlapping the claimed range (paragraph 46).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the thickness of the gel strip will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the hickness is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the thickness of the gel strip in the range instantly claimed motivated by the desire to provide cushioning properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 9 and 10, the gel strips has a width of 25.4 mm with a gap between the strips of 3.2 mm (paragraphs 45, 49; and figures 2A and 2B).
As to claim 15, the foam layer is a viscoelastic polyurethane foam (paragraph 68).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce as applied to claim 1 above, and further in view of US 2007/0246157 to Mason et al. (hereinafter “Mason”). 
Pearce discloses the top surfaces of each gel segment are coplanar and above the surface of the foam layer (paragraph 51 and figure 2B).  
Pearce does not explicitly the top surfaces of each gel segment are coplanar with the top surface of the foam layer.  
Mason, however, discloses a mattress comprising a gel layer and a support foam layer comprising a surface having a plurality of cavities for receiving the gel material (abstract, figures 2 and 3).  The gel material completely fills the cavities of the foam layer (paragraph 92).  The gel layer is in the form of a plurality of gel segments wherein the gel segments are coplanar with the foam layer.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the gel segment having the surface that is coplanar with the surface of the foam layer because the surface of the gel segment above or on the level with the surface of the foam layer have been shown in the art to be recognized equivalent arrangements of the gel segments within the foam layer to provide comfort and cushioning properties.  The selection of these known equivalents for use in the mattresses will be within the level of the ordinary skill in the art.  

Response to Arguments
Applicant alleges that Pearce fails to teach or suggest formula I showing the relationship between a gap width of at least 4.3 mm and a surface area of a flexible heat conductive material of 30 to 83.2% based on the total surface area of the first major surface of the polyurethane foam.  The examiner respectfully disagrees. 
Pearce discloses a breathable element comprising a foam layer and a gel layer disposed on a surface of the foam layer (figures 2A and 2B).  The gel layer is in the form of a series of parallel strips having a width of from 2.5 to 127 mm, particularly of 25.4 mm (paragraph 45) with a gap width of from 2.5 to 13 mm (paragraph 49; and figures 2A and 2B).  The gap width overlaps the claimed range. 
Gap width: 2.5 mm
Gel strip width: 25.4 mm
Mattress width: 1520 mm
No. of the gaps or the gel strips along the width of the mattress: 1520/(2.5 +25.4)= 54 
The surface area of the gel strips: 25.4 x 54/1520 = 90%
The surface area of the gaps: 100%-90% = 10%

Gap width: 13 mm
Gel strip width: 25.4 mm
Mattress width: 1520 mm
No. of the gaps or the gel strips along the width of the mattress: 1520/(13 +25.4)= 39
The surface area of the gel strips: 25.4 x 39/1520 = 65%
The surface area of the gaps: 100%-65% = 35%
Therefore, the examiner takes the position that Formula I would be satisfied because the gap width, the surface areas of the gaps and the gel strips encompass the claimed ranges.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the gap width, the surface areas of the gel strips and the gaps will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the gap width, the surface areas of the gel strips, and the gaps are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the gap width, the surface areas of the gel strips and the gaps in the ranges instantly claimed motivated by the desire to provide a gas path through the foam material and the gaps between the adjacent gel strips.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788